Citation Nr: 1027741	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  00-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
simple partial seizures with cognitive disorder for the period 
subsequent to August 5, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2006, the Board denied the Veteran's claim for and 
increased rating in excess of 10 percent for the period prior to 
August 2002; and in excess of 20 percent for the period 
subsequent to August 2002.  The Veteran appealed the Board's 
decision with respect to the denial of the increased ratings to 
the United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in April 2008, the Court vacated the Board's 
June 2006 decision on these issues, and remanded the matter to 
the Board for further proceedings consistent with the joint 
motion of the parties.  The Board then granted a 20 percent 
rating for the period prior to August 5, 2002, and remanded the 
case with respect to the Veteran's claim for an increased rating 
in excess of 20 percent for the period subsequent to August 5, 
2002.  It has since returned to the Board for further appellate 
action.


FINDING OF FACT

For the period subsequent to August 5, 2002, the Veteran's simple 
partial seizures with cognitive disorder have been shown to be 
productive of a disability picture that more nearly approximates 
at least two minor seizures in a six month period. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for 
simple partial seizures with cognitive disorder subsequent to 
August 5, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8911 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in February 2005 and March 2009.  These 
letters provided appropriate notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim for 
an increased rating to include how effective dates are 
established.  They also included information on how VA determines 
the disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
Veteran.  They also informed the Veteran of the assistance that 
VA would provide to obtain evidence on his behalf, as well as 
what information and evidence must be submitted by the Veteran. 

Although these notice letters were provided after the initial 
adjudication of the claim, the Board finds that the Veteran has 
not been prejudiced by the timing of the letters.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center (AMC) readjudicated the Veteran's 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence. 

As noted in the Introduction, the Veteran's case was remanded in 
February 2009.  The purpose of this remand was to provide notice 
in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)-- a case which has since been overturned,  to obtain any 
outstanding treatment records pertaining to the Veterans seizure 
disorder from August 5, 2002, to the present, and to afford the 
Veteran another VA examination to assess the current severity of 
his seizer disorder.  

The record reflects that in March 2009, a letter was mailed to 
the Veteran that included Vazquez-Flores notice and a request for 
any additional treatment records.  The Veteran did not respond to 
this letter indicating that there were any outstanding medical 
records.  Then, the Veteran was afforded a VA examination in 
April 2010.  Thus, all of the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Veteran's seizure disorder is currently rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8911 for epilepsy, petit mal.  
Under Diagnostic Code 8911, a 10 percent evaluation is assigned 
for a confirmed diagnosis of epilepsy with a history of seizures.   
A 20 percent evaluation is assigned for 1 major seizure during 
the preceding 2 years or 2 minor seizures during the preceding 6 
months.  A 40 percent evaluation is warranted for at least 1 
major seizure in the last 6 months or 2 in the last 6 years or 
averaging at least 5 to 8 minor seizures weekly.  An 80 percent 
evaluation is warranted for averaging at least 1 major seizure in 
3 months over the last year or more than 10 minor seizures 
weekly.  A 100 percent evaluation is assigned for an average of 
at least 1 major seizure per month over the last year.  

A note following Diagnostic Code 8911 indicates that a major 
seizure is defined as including unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the eyes 
or nodding of the head or sudden jerking movement of the arms, 
trunk, or head or sudden loss of postural control.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.   38 
C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected simple partial seizures with cognitive 
disorder.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for simple partial 
seizures with cognitive disorder in an August 1998 rating 
decision.  A 10 percent rating was assigned, effective August 2, 
1997.   In January 2003, the disability rating was increased to 
20 percent, effective August 5, 2002.  As noted above, the Board 
then assigned a 20 percent rating for the period prior to August 
5, 2002.  The issue remaining on appeal is entitlement to a 
disability rating in excess of 20 percent for the period from 
August 5, 2002.

The Board notes that the medical evidence of record from this 
time period consistent mainly of VA outpatient treatment records.  
In June 2002, the Veteran reported experiencing seizures.  These 
records also note an episode of cervical numbness in May 2004, 
but do not indicate that the Veteran had suffered from any 
seizures around that time.  There is also no indication that the 
Veteran suffered from a major seizure involving loss of 
consciousness during the period on appeal.

The Veteran was also afforded a VA examination in April 2010.  At 
that time, the Veteran reported no doctor prescribed bed rest, 
incapacitation, or hospitalization due to seizure disorder in the 
last twelve months.  He also stated that he did not experience 
any impediment to the activities of daily living or instrumental 
activities of daily living due to his seizure disorder.  He 
reported that there was no impediment to his usual occupation, 
and that he had never had his driving privileges revoked.  The 
Veteran stated that he took tizanidine, a muscle relaxer, for his 
seizure disorder-though the examiner noted that his records 
showed that this medication was prescribed for muscle spasm and 
low back pain.  The Veteran reported that he believed that he had 
not had another seizure episode in at least two years.  The 
examiner concluded by assessing that there was no objective 
evidence of seizure disorder.

The record also contains the Veteran's February 2004 Decision 
Review Officer (DRO) hearing testimony.  During the hearing, the 
Veteran testified that he experienced seizures with random 
frequency in occurrence.  He stated that he never lost 
consciousness during a seizure and can hear and speak during one, 
but that he experienced symptoms of numbness.  The Veteran also 
reported that the longest seizure he experienced was fifteen 
minutes in duration.  
A number of statements from the Veteran's friends, coworkers and 
statements indicate that they have observed the Veteran's 
seizures.  They note symptoms such as dizziness, difficulty 
focusing, a pale face, and some loss of coordination.

Based on the foregoing evidence, the Board has determined that 
the Veteran is not entitled to a disability rating in excess of 
20 percent for his simple partial seizures with cognitive 
disorder for the period subsequent to August 5, 2002.  The 
medical evidence of record does not establish that the Veteran 
had experienced a major seizure in the last six months or two in 
the last six years or averaging at least five to eight minor 
seizures weekly at any point during the period on appeal, which 
is necessary for a higher 40 percent rating.  Based on the 
Veteran's descriptions of his seizures during the DRO hearing, 
the Board has determined that his seizures more nearly 
approximate "minor" seizures contemplated under Diagnostic Code 
8911.  The record does not demonstrate that the Veteran had 
suffered from minor seizures approximately five to eight times 
per week.  In fact, on a recent examination, the Veteran denied 
experiencing a seizure in at least two years.  Therefore, the 
Veteran is not entitled to a higher rating.

The Board has found no other basis to assign a higher rating for 
the Veteran's simple partial seizures with cognitive disorder.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
simple partial seizures with cognitive disorder for the period 
subsequent to August 5, 2002, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


